Citation Nr: 0600845	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-35 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the veteran's rights to Department of 
Veterans Affairs (VA) benefits under the provisions of 
38 U.S.C.A. § 6103(a) (West Supp. 2005) is proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served from December 1941 to February 1946.  The 
veteran is a recognized prisoner-of-war (POW) from April 1942 
to December 1942. 

In a September 2001 administrative decision from Manila, 
Philippines, the VA regional office (RO) determined that 
evidence warranted submission of the claimant for 
consideration of forfeiture for fraud under the provisions of 
38 U.S.C.A. § 6103(a).

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2003 decision of the Director of the 
Compensation and Pension (C&P) Service, which determined that 
the veteran had forfeited all rights, claims and benefits 
under the laws administered by the VA, as provided by 38 
U.S.C.A. § 6103(a).   The veteran testified before a Decision 
Review Officer in July 2003 and December 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  It appears 
that the RO initiated the proposed administrative decision 
for consideration of fraud under 38 U.S.C.A. § 6103(a) based 
upon various affidavits dated in 1996 and a Report of Field 
Examination dated in May 2001.  This evidence, however, is 
not included in the record.  Without these records, and all 
records pertaining to the issue on appeal, the Board cannot 
properly adjudicate the claim.    

In addition, subsequent to the September 2003 statement of 
the case and November 2003 substantive appeal, the RO held a 
DRO hearing in December 2003 where the veteran submitted 
medical evidence and his own testimony pertinent to the 
claim. The veteran did not submit a waiver of initial 
consideration of this evidence by the RO and the RO did not 
issue a supplemental statement of the case.  In Disabled Am. 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Federal Circuit Court emphasized 
the Board's status as "primarily an appellate tribunal," 
and held that the Board is prohibited from considering 
additional evidence without having to remand the case to the 
AOJ for initial consideration, unless having an appropriate 
waiver from the veteran.  In light of the Federal Circuit 
decision discussed above, the most appropriate action would 
be to remand this claim to the RO for initial consideration 
of the additional evidence, including testimony, submitted in 
September 2003.  Accordingly, a remand is required for 
consideration of this evidence by the RO and the issuance of 
an SSOC.

Finally, the Board notes that in the veteran's VA Form 9, or 
his substantive appeal, the veteran indicated that he wanted 
a Board hearing before a Judge.  Subsequently, the veteran 
received a DRO hearing in December 2003.  However, it is not 
clear from the record whether the veteran still wants a 
hearing before the Board or if the December 2003 hearing 
satisfies his request for a hearing.  Clarification as to the 
veteran's intentions is required before adjudication on the 
merits.    

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  Contact the veteran and ascertain 
whether he desires a Board hearing before 
a Judge and if so, whether he would 
prefer a video conference hearing or 
local hearing at the RO.  

2.  The RO should incorporate into the 
claims file all evidence involved in the 
decision on appeal, including the 
pertinent affidavits from 1996 and the 
Report of Field Examination dated in May 
2001.   

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the new evidence and 
testimony from December 2003 and re-
adjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


